Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. It is generally argued that the amendments to the claims has rendered the rejection moot. It is submitted that a plurality of 35 U.S.C. 112 (b) issues remain throughout the claims concerning antecedent basis, inconsistent terminology, lack of clarity and non-idiomatic language.
Regarding the 35 U.S.C. 103 rejection, it is generally argued that the claims distinguish over the combination of applied prior art by reciting the forward extraction, scrubbing and back-extraction parts integrating and operating in synchronism. It is submitted that the primary reference Sugahara clearly discloses a system integrating sequentially arranged containers for performing forward extraction, scrubbing and back-extraction with attendant circulation and recirculation of aqueous and organic phases between the parts, as detailed in the 35 U.S.C. 103 rejection below. Sugahara addresses system efficiency and synchronization of the various system operations effected by the recirculation in paragraph [0053-0054]. Sugahara also suggests synchronization of the system in paragraphs [0006-0007 and 0094] concerning improved separation efficiency, simplification, and downsizing having relatively few system components or system stages.
Claims 1-13 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 1: “the specific substance that is desired to be extracted”, “the specific substance left in the aqueous phase”, “the specific substance left” and “the specific substance extracted” each lack antecedent basis, “the substances contained” and “the substances into the aqueous phase” (plural) also lacking antecedent basis and additionally being inconsistent with previous recitations of a single substance each of “substances that are not desired to leave…” (plural) and it is unclear whether the various recitations of “substance(s)” such not desired and desired substances correspond to or are encompassed in preceding recitations of “specific substances”; 
“taking out” is vague and indefinite as to where the ensuing specific substances are taken out (i.e. ‘separated or removed?) into and it is unclear whether a same specific substance is present or remains “left in” both the 1st and 2nd containers;
the meaning of “the aqueous phase is circulated… independently of said second and third containers” remains vague and unclear as to whether such clause concerns independent operation of the containers or is defining a circulation flow path, does circulation refer to flow within the first container, or instead to flow into and out of the first container; 
and in the last clause, “in synchronization” remains ambiguous as to whether parallel flow paths and/or operations are recited. 
In claim 2, recitation of “are also circulated only in the respective containers independently of each other container” is non-idiomatic and confusing, does circulation 
also it is unclear as to which containers “the respective containers” pertains to.
In claim 3, it is unclear whether recitation of “the aqueous phase” refers to aqueous phase in one or more of the 1st, 2nd and 3rd containers, or if there is only one aqueous phase present in all of the containers, also each recitation of “said container” lacks antecedent basis since it is unclear as to which of the three containers such recitations refer to. 
In claim 4, the specific substances separated and refined” lacks antecedent basis and is confusing as to what process steps are referenced by “separated” and “refined”, and also conflicts with previous recitation of “one or more specific substances”, also; taking out” is vague and indefinite as to where the ensuing specific substances are taken out (i.e. ‘separated or removed?) into and it is unclear whether a same specific substance is present or remains “left in” both the 1st and 2nd containers; and
in the last clause, “in synchronization” remains ambiguous as to whether parallel flow paths and/or operations are recited.
In claim 5, in each clause, the meaning of “the aqueous phase is circulated… independently of said second (first) containers” remain vague and unclear as to whether such clauses concern independent operation of the containers or are defining circulation flow paths, and whether circulation refer to flow within the first and second container, or instead to flow into and out of the first and second container.
In claim 6, recitations “said container” (plural recitations) lack antecedent basis since it is unclear as to which of the three containers such recitations refer to.

 “operated synchronously” is vague and indefinite, as to whether the apparatus parts are structurally integrated or are coupled to an unclaimed control mechanism for operating the parts together; and “the specific substances separated and refined” and “the organic phase being produced” each lack antecedent basis and “the effect of the multistage by synchronous liquid circulation” is non-idiomatic or grammatically unclear, “the effect” and “the multistage” also lacking in antecedent basis. 
In each of claims 16 and 17, it is unclear which of the various containers introduced in claim 11 are referenced by “any container”, and “the container”.
In claim 18, each of “the specific substance present in the organic phase” and “the liquid circulation” lack antecedent basis; and 
 “operated synchronously” remains vague as to whether such recitation concerns circulation of the phases within, between or into and out of the separate parts.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara et al PGPUBS Document US 2010/0319491 (Sugahara) in view of Bryce et al PGPUBS Document US 2012/0085706 (Bryce), as applied to claims 1, 4, 7, 10, 18 and 21, and further in view of San Lorenzo et al PGPUBS Document US 2005/0218072 (San Lorenzo). Referenced paragraph numbers of the applied PGPUBS Documents are identified with “[ ]” symbols.
For independent method claims 1 and 4, Sugahara discloses: A method of producing specific substances from hydrometallurgical processing or ore of mixed ores including rare earth metals (Abstract, [0011-0014], by extraction and separation in a liquid-liquid system comprising the steps of:
performing a liquid-liquid extraction of one or more specific substances from an aqueous phase into an organic phase in a first container A (figures 1 and 2, [0030, 0052-0053];
circulating the organic phase to a second container B, and scrubbing off substances that are not desired to leave in the organic phase, which are co-extracted along with substances that are desired to be extracted into the organic phase in said first container, to the aqueous phase [0052, 0053];
circulating the organic phase of said second container to a third container C, and back-extracting the substances contained in the organic phase into the aqueous phase [0052, 0053];

leaving and/or extracting the specific substances separated and refined in the aqueous phase and/or the organic phase ; 
whereby the organic phase is circulated from said first container across said second container and said third container to said first container again in synchronization with the liquid  circulation of the aqueous phase [0053, “second rare fraction…small fraction…to be left in the aqueous phase”].
Sugahara addresses system efficiency and synchronization of the various system operations effected by the recirculation in paragraph [0053-0054]. Sugahara also suggests synchronization of the system in paragraphs [0006-0007 and 0094] concerning improved separation efficiency, simplification, and downsizing having relatively few system components or system stages.
Claims 1 and 4 and claims dependent therefrom differ from Sugahara by requiring the aqueous solution to be circulated independently only in the first container one or more times, or independently of the 2nd and 3rd containers. San Lorenzo teaches a mixer-settler system for extracting any of a wide range of substances from an aqueous phase into an organic solvent phase, comprising a 1st extraction part 1 having a container with inlet and outlet 6, 2nd washing part 2 with a container 6 and 3rd extraction part with another container 6, with the aqueous phase being independently recirculated or circulated through only the first of the containers 6 ([0001, 0002], figure 1, see arrows denoting flow stream and directions of flow of each stream within 1st extraction part 1 and [0095, 0096]) .

Thus, it would have been obvious to one of ordinary skill in the art of extracting rare earth and other hydrometallurgical substances utilizing organic solvents, to have modified the Sugahara process, by enabling independent circulation or recirculation of the aqueous phase in the first part or first container, which is independent of the circulation or recirculation of the organic phase, as taught by Sugahara and Bryce, so as to increase mass transfer efficiency of the organic solvent extraction, by greatly minimizing entrainment of the aqueous phase into the organic phase, and also enable optimize flow rates of the phases so as to improve system performance and reduce operating costs for the apparatus or system. 
Optionally or if necessary, San Lorenzo also discloses one time “circulation” of an aqueous phase into the 1st container through line 3 and out of the 1st container through line 5 (see figures 1 and 2 and [0052]). 
San Lorenzo also teaches: the aqueous phase in the 2nd and 3rd containers of the 2nd and 3rd parts being independently circulated synchronously with that of the aqueous phase of the 1st container for claims 2 and 5 (figure 1, [0095, 0096]); 
and selection of a relatively light organic phase solvent, with introduction of aqueous phase from the top of solvent extraction containers and discharging of 
For independent claims 7 and 18, Sugahara also discloses for producing specific substances from hydrometallurgical processing or ore of mixed ores including rare earth metals [0011-0014], by extraction and separation in a liquid-liquid system: an apparatus of producing a specific substance by extraction and separation in a liquid-liquid system, which comprises:
a forward extraction part A for extracting one or more specific substances from an aqueous phase into an organic phase (figures 1 and 2 and [0052, 0053]);
a scrubbing part B for scrubbing substances to be left in the aqueous phase into the aqueous phase, which is extracted in said forward extraction part, along with the specific substance to be extracted into the organic phase (figures 1 and 2 and [0095, 0096]);
a backward extraction part C that back-extracts a specific substance present in the organic phase of said scrubbing part into the aqueous phase (figures 1 and 2 and [0052, 0053]); and
,organic phase circulation lines 2, 8 provided between the forward extraction part and the scrubbing part, between the scrubbing part and the backward extraction part, and between the backward extraction part and the forward extraction unit (figure 2, [0052-0054]); and
each of said parts being operated integrally and synchronously based on the liquid circulation of the aqueous phase and the organic phase [0054-0055, regarding 
wherein the organic phase of said forward extraction part is circulated across said scrubbing part, said backward extraction part, and returned to said forward extraction part again (see particularly the last sentence of [0053]).
For claim 18, Sugahara also discloses: specific substances separated and refined by the aqueous phase and/or the organic phase being produced-in-part utilizing the effect of having a multi-stage arrangement [0052, lines 8-10].
Sugahara addresses system efficiency and synchronization of the various system operations effected by the recirculation in paragraph [0053-0054]. Sugahara also suggests synchronization of the system in paragraphs [0006-0007 and 0094] concerning improved separation efficiency, simplification, and downsizing having relatively few system components or system stages.
Independent claims 7 and 18 differ from Sugahara by also said forward extraction part being provided with an aqueous phase circulation line for circulating independently the aqueous phase only in said forward extraction part such that wherein the aqueous phase of said forward extraction part is circulated only in said extraction part, and at the same time, the organic phase of said forward extraction part is circulated. 
San Lorenzo teaches a mixer-settler system for extracting any of a wide range of substances from an aqueous phase into an organic solvent phase, comprising a 1st extraction part 1 having a container with inlet and outlet 6, 2nd washing part 2 with a container 6 and 3rd extraction part with another container 6, with the aqueous phase st extraction part 1 and [0095, 0096]).
Also Bryce teaches an automated system for extracting mineral substances from an aqueous phase into an organic phase, optionally concerning metal ore and hydrometallurgical applications including of mixed rare earth ores [0002], with precisely controlled aqueous phase recycling circulation, including of circulation flow rate [0007].
Thus, it would have been obvious to one of ordinary skill in the art of extracting rare earth and other hydrometallurgical substances utilizing organic solvents, to have modified the Sugahara system or apparatus, by providing fluid circulation flow lines enabling independent circulation or recirculation of the aqueous phase in the first part or first container, which is independent of the circulation or recirculation of the organic phase, as taught by Sugahara and Bryce, so as to increase mass transfer efficiency of the organic solvent extraction, by greatly minimizing entrainment of the aqueous phase into the organic phase, and also enable optimize flow rates of the phases so as to improve system performance and reduce operating costs for the apparatus or system. 
Sugahara further discloses: any of the parts, optionally being multi-stage [0052, lines 8-10], hence having multiple containers and corresponding flow line branching and recirculation connections for claims 11-13.
San Lorenzo further teaches: mixer-settler containers for conducting extraction which optionally have sealing features including lamination [0013] and/or a multi-compartmented arrangement [0026] for claims 8, 9, 19 and 20; such multi-compartmented or laminated arrangement also enabling settling or temporary storage in 
and providing baffles or weirs, hence partitions in the containers for claim 17 [0027-0029, 0096]; 
the aqueous phase in the 2nd and 3rd containers, or scrubbing or washing parts, and back-extraction part (i.e.  2nd and 3rd parts) being independently circulated only in their respective parts, synchronously with that of the aqueous phase of the 1st container for claim 10; 
and selection of a relatively light organic phase solvent, with introduction of aqueous phase from the top of solvent extraction containers and discharging of aqueous phase from the bottom of the containers for claim 14 (figure 1 and [0034]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
		
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 

The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/18/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778